                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )          No. 6:18-CR-58-REW-HAI
v.                                            )
                                              )             OPINION & ORDER
NATHAN EUGENE WAGONER,                        )
                                              )
      Defendant.                              )

                                     *** *** *** ***

         Defendant Wagoner1 asks the Court to suppress evidence seized during execution

of a search warrant at 7887 Barbourville Road, in London, Kentucky. DE 12 (Motion).

The Government opposes. DE 15 (Response). On referral, Judge Ingram held an

evidentiary hearing, see DE 21 (Minute Entry), and, after thorough treatment,

recommended denial. See DE 22 (Recommended Disposition). Wagoner timely objected.

DE 23.

         The Court must review de novo any “portions of the report or specified proposed

findings” to which any party objects. 28 U.S.C. § 636(b)(1). Yet, the Court “need not

provide de novo review where the objections are frivolous, conclusive or general.” Mira

v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (internal quotation marks omitted).

Further, an objecting party retains an affirmative “duty to pinpoint those portions of the

[Magistrate Judge’s] report that the district court must specially consider.” Id.


1
  Defendant faces charges of distributing methamphetamine (Count 1 – September 14,
2017) and possessing 50+ grams of meth with distributive intent (Count 2 – October 26,
2017), both in violation of 21 U.S.C. § 841(a)(1). DE 1 (Indictment). The charged
conduct allegedly occurred in Laurel County in this District. Id.


                                              1
       Wagoner’s filing includes three principal elements: (A) conclusory contentions

regarding the at-issue warrant description’s inadequacy, (B) identification of inaccurate

premises descriptors, and (C) reassertion of the original suppression request. See DE 23.

More important, in determining the Court’s review standard, are three notable omissions.

Wagoner’s objections lack: (1) citations—to the record, recommendation, or authority—

(2) reference to any unaddressed description/premises discrepancies,2 and, critically, (3)

substantive grappling with the “additional circumstances”3 Judge Ingram relied on in

finding Fourth Amendment compliance. Objections that, as here, merely “dispute[ ] the

correctness of the magistrate’s recommendation” without specifying the findings that

Defendant “believe[s] were in error[,] . . . amount to general objections” and do not

warrant de novo review. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995). Further, the

Court, upon review, finds Wagoner’s thin remonstrances meritless.



2
  Indeed, Judge Ingram specifically found “the description was defective in” the same
“four ways” that Defendant points out. Compare DE 23 at 1 (“color of the residence . . .
street address . . . shutters as being blue . . . Wagoner lived in the residence”), with DE 22
at 4–5 (“street number of the mobile home . . . incorrectly describes the mobile home as
beige in color . . . did not have blue shutters . . . not actually [Wagoner’s] residence”).
3
  As Judge Ingram aptly stated:
        The additional circumstances identified by the Sixth Circuit in Durk are
        equally applicable to this case. First, the affidavit, which was incorporated
        into the search warrant, described a controlled buy from Wagoner that had
        occurred at the “residence” more than a month before the search. See D.E.
        15-1 at 11; see also [United States v. Durk, 149 F.3d 464, 466 (6th Cir.
        1998)] (citing case law “noting that warrant lacking any physical
        description of particular apartment is valid if it specifies the name of the
        occupant of the apartment against which it is directed”). Relatedly,
        officers had been informed by a confidential informant on the night of the
        search that Wagoner could be found at the property. D.E. 15-1 at 11.
        “Second, the executing officer in this case was also the affiant and had just
        come from [the mobile home],” and other officers remained at that
        location while Det. Dalrymple “procured the search warrant.” Durk, 149
        F.3d at 466.
DE 22 at 8.


                                              2
       Judge Ingram ably analyzed and rejected Wagoner’s particularity challenge. A

warrant description need only “enable the executing officer to locate and identify the

premises with reasonable effort” and rule out “any reasonable probability that another

premises might be mistakenly searched.” United States v. Gahagan, 865 F.2d 1490, 1496

(6th Cir. 1989). The inquiry is practical, non-technical, and case specific. See Durk, 149

F.3d at 466 (citing United States v. Dorrough, 927 F.2d 498, 500 (10th Cir. 1991); United

States v. Bedford, 519 F.2d 650, 655 (3rd Cir. 1975)). Here, the Wagoner affiant (Det.

Dalrymple) described a target property that he himself had just left. Post-issuance,

Dalrymple returned to the same location—where other officers, having never departed,

waited—and executed the search. The warrant-described directions to the search location

are undisputedly accurate. Per the affiant, the “more particular” addendum led directly

back to the site of arrest. See DE 22 at 8; DE 15-1 at 3. Under the circumstances, the

(mostly cosmetic)4 discrepancies had no negative impact on law enforcement’s ability to

“locate and identify the premises” and created no “reasonable probability” of an

alternative premises search.

       “The evil that the framers of the Constitution were trying to eradicate with the

particularity requirement was the so-called general warrant that allowed officers to search

at random. This requirement eliminates generalness and provides both a reason for and

limitation of the search.” Durk, 149 F.3d at 466. The Court readily finds those purposes

served in this case.



4
  The apparent nocturnal operation, see DE 22 at 4, conducted at a lane of buildings
lacking visible street numbers, id., surely did not depend on numeration or coloration to
identify the target premises. Further, Wagoner’s confirmed occupation of the searched
home on the night in question (and during a prior controlled buy), id. at 3, renders the
technical misattribution of Defendant’s residence immaterial (for current purposes).


                                            3
Accordingly, the Court ORDERS as follows:

1. The Court OVERRULES Wagoner’s objections (DE 23);

2. The Court ADOPTS Judge Ingram’s recommendation (DE 22);

3. The Court DENIES DE 12; and

4. Consistent with prior findings (DE 16), the Court SCHEDULES a jury trial in

   this matter for April 22, 2019, at 9:00 a.m. in London, Kentucky. Counsel

   shall appear by 8:30 a.m. All unexpired DE 8 deadlines reset relative to this

   trial date.

This the 1st day of April, 2019.




                                   4
